Citation Nr: 1131958	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1984.  

The Board of Veterans' Appeals (Board) initially received this case on appeal from a March 2003 rating decision of the RO.  In that decision, the RO denied entitlement to a TDIU.  The matter was remanded by the Board to the RO, via the Appeals Management Center (AMC) in May 2008 and July 2009 for additional development of the record.  

In a decision promulgated in March 2010, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision and remand the case to the Board for further development and readjudication.  In a February 2011 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

The  issue of entitlement to service connection for an acquired psychiatric disorder, including, but not limited to, major depression and generalized anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's brief to the Court and the attorney's June 14, 2011, written argument.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action as noted in the remand directives below.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU, asserting that he is unemployable due to service-connected disabilities.  

At a VA examination in July 2008, the examiner noted the Veteran's service-connected disabilities and deemed the Veteran employable in a sedentary capacity, but also noted that the Veteran had diagnoses of anxiety state, adjustment disorder, and generalized anxiety disorder.  The examiner did not opine as to what effect these disabilities had on the Veteran's employment because these disabilities were not service-connected.  However, the examiner did note that the Veteran's Social Security Administration (SSA) disability payments were based, at least in part, on his psychiatric disorders, as reported by the Veteran.  

Indeed, records obtained from the SSA show that the Veteran is receiving disability payment based on a primary diagnosis of "Other Disorders of Bone and Cartilage (Osteoporosis)" and a secondary diagnosis of "Affective; or Mood Disorders."  Additionally, a May 2002 private medical assessment notes the Veteran's chronic foot pain, and additionally notes the Veteran's depressed mood.  The examiner specifically noted a diagnosis of chronic depression, which would probably tend to increase chronic pain symptoms and would probably contribute to lack of desire for the claimant to work or to improve.  Thus, the record has raised the possibility of a link between the Veteran's service-connected orthopedic disabilities and his acquired psychiatric disorder.  

Importantly, in addition to direct service connection, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Moreover, the Veteran's attorney representative, in her brief to the Court, raised the issue of entitlement to service connection for an acquired psychiatric disability.  Specifically, she stated:

The Veteran argues that the Board failed to explain why remand was not necessary to obtain a medical opinion as to whether the Veteran's major depressive disorder was secondary to his service-connected disabilities.  The failure by the Board to provide an adequate explanation for why it did not remand the Veteran's claim, so that VA could obtain a medical opinion regarding the relationship between the Veteran's depression and his physical disabilities clearly suggested by the evidence was prejudicial to the Veteran's claims  

These statements can only be inferred as an informal claim of service connection for an acquired psychiatric disorder, because, obviously, establishment of a TDIU is based on how service-connected disabilities, alone, affect employment.  Non-service connected disabilities are not considered.  Thus, if the Veteran and his representative wish to have his acquired psychiatric disorder considered as part and parcel of the TDIU claim, then the issue of entitlement to service connection for an acquired psychiatric disorder must first be addressed.  

In this regard, the issue has been characterized as an acquired psychiatric disorder, and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders, including, but not limited to generalized anxiety disorder, adjustment disorder, and major depression.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board does not have jurisdiction over the issue of service connection for an acquired psychiatric disorder at this time, but the issue is inextricably intertwined with the TDIU claim on appeal, and therefore the matter must be referred back to the RO to adjudicate this issue before the TDIU issue can be resolved.  A grant of service connection for an acquired psychiatric disorder, either on a direct, or secondary basis, or on the basis of aggravation, may have a direct impact on the TDIU claim.  In other words, the claim of service connection for an acquired psychiatric disorder that has been raised by the record is inextricably intertwined with the currently TDIU claim on appeal.  The TDIU claim must be deferred pending the outcome of his other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Because an inextricably intertwined issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record, the RO must adjudicate the claim.  

2.  If service connection for an acquired psychiatric disorder is granted pursuant to 38 C.F.R. § § 3.303, 3.310, or Allen v. Brown, 7 Vet. App. 439 (1995); or, some other authority, then associate with the claims folder any additional VA medical records and schedule the Veteran for another VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities, considering the Veteran's work history and level of education, but without consideration of advancing age and nonservice-connected disabilities.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to TDIU.  All applicable laws and regulations should be considered. If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case that summarizes the pertinent evidence and fully cites the applicable legal provisions.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




